With reference to division 4 of the opinion which concerns special ground 12, it is true as stated by the defendant that "the failure to cross-examine the rebutting witnesses is legitimate ground for argument." Frank v. State,141 Ga. 243 (13), 246 (80 S.E. 1016). However, the law condemns the injection into the argument of extrinsic and prejudicial matters which have no basis in the evidence.Cammons v. State, 59 Ga. App. 759, 767 (supra); Allred v.State, 126 Ga. 537 (3) (55 S.E. 178); Smiley v. State,156 Ga. 60 (3) (118 S.E. 713). Ground 12 in part excepts to the refusal of the court to allow counsel for the defendant to argue to the jury that the State failed to cross-examine the character witnesses whom the defendant presented against W. C. Bishop, a witness for the State. It appears from the record that four witnesses were called by the defendant as character witnesses against W. C. Bishop. They were F. W. Ward, N. J. Baxter, Miss Virginia Waites and Miss Mildred McDaniel. We examined their testimony thoroughly and in each instance counsel for the State subjected each witness to cross-examination. It therefore appears that the statement of counsel for the defendant that the State did not cross-examine the character witnesses whom the defendant presented against W. C. Bishop was incorrect and the court did not err in ruling as it did.
Rehearing denied. Broyles, C. J., and Gardner, J., concur.